— Order unanimously affirmed, without costs. Memorandum: We affirm for the reasons stated in the memorandum decision at Special Term (Conway, J.). We add only that the court did not abuse its discretion in declining to grant a continuance of the motion in order to permit plaintiffs to obtain discovery (CPLR 3211 [d]). Plaintiffs, on a prior motion to dismiss, were granted leave to replead after obtaining discovery, yet they made no effort to compel discovery until after they amended their complaints and were faced with this second motion to dismiss. (Appeal from order of Supreme Court, Monroe County, Conway, J. — dismiss complaint.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.